Citation Nr: 0429748	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  04-25 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from September 1941 to 
January 1944.

This case came to the Board of Veterans' Appeals (Board) from 
a January 2004 RO decision that denied service connection for 
bilateral hearing loss and tinnitus.  The veteran filed a 
notice of disagreement with decision in February 2004, and 
the RO issued a statement of the case (SOC) in May 2004.  In 
June 2004, the veteran filed a timely substantive appeal.

In October 2004, the Board granted an advancement of the 
veteran's appeal on the Board's docket.


FINDINGS OF FACT

1.  The veteran's discharge examination, performed in January 
1944, noted that his hearing acuity by low conversational 
voice testing was 15/20, bilaterally.

2.  The veteran's current bilateral hearing loss began during 
his active military service.

3.  The veteran's tinnitus is associated with and due to his 
bilateral hearing loss.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.385 (2004).

2.  Tinnitus was incurred in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R.§§ 3.303, 3.310 
(2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that service connection should be granted 
for bilateral hearing loss and tinnitus.  He maintains that 
both of these conditions are due to excessive noise exposure 
during his active duty service.  Specifically, he attributes 
these conditions to his inservice duties as an aircraft 
gunner and bombardier during World War II.  

Under the circumstances of the present case, the Board finds 
there has been adequate VA compliance with the notice and 
duty to assist provisions of the law.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be rebuttably presumed if 
they are manifest to a compensable degree within the year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
the thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.

The evidence shows the veteran served on active duty from 
September 1941 to January 1944.  Service medical records 
include a September 1941 enlistment examination which shows 
hearing that was normal (20/20) in both ears by whispered 
voice testing.  The audiometer section of this examination is 
blank, and thus apparently no additional electronic 
audiometer test was performed at that time.  Based on 
available evidence, hearing of both ears was normal at the 
time of entrance into service.  The presumption of soundness 
on entrance into service has not been rebutted.  38 U.S.C.A. 
§§ 1111, 1137. 

The veteran's discharge examination, performed in January 
1944, noted that his hearing acuity was only 15/20 in both 
ears by low conversational voice testing.  The results of 
such testing seem to show a bilateral hearing loss disability 
was then present upon his discharge from the service.  

An RO memorandum in the veteran's claims file, dated in 
October 1949, noted that the veteran had participated in two 
combat missions, after receiving extensive training in the 
Air Corps.  

A private medical treatment record from September 2003 shows 
the veteran had a bilateral hearing loss disability.  At a 
December 2003 VA audiology examination, he was found to have 
bilateral sensorineural hearing loss and tinnitus.  The 
veteran reported that he flew three combat missions as a 
machine gunner in a B17 aircraft, as well as training 
missions, during his active duty service.  He denied any 
occupational noise exposure, having worked as a salesman, or 
any recreational noise exposure.  The VA examiner opined that 
the veteran's bilateral hearing loss and tinnitus were not 
related to his active duty service.  The VA examiner further 
stated that there was no professional hearing loss and 
tinnitus documented for many years following the veteran's 
discharge from the service.  It does not appear from the 
examination report that the examiner was aware of the 
findings listed on the veteran's separation examination.

In support of his claim, the veteran submitted a medical 
opinion statement from J. Schottland, M.D., F.A.C.S., dated 
in February 2004.  In his treatment letter, Dr. Schottland 
notes that the veteran had sensorineural hearing loss.  The 
report also notes the veteran's service history as a 
bombardier during World War II.  Dr. Schottland then opined 
that the veteran's hearing loss was related to his military 
service.

In written statements, the veteran essentially related that 
his hearing loss and tinnitus problems started with noise 
exposure while performing duties in the service, and the 
problems had worsened over the years since then.

A statement from the veteran's spouse, received in November 
2003, notes that she met the veteran over 40 years ago, and 
that he seemed to need to hear "talk" and "music" a good 
deal louder than she did.

In view of the findings of hearing impairment in the service 
medical records, the current medical findings of a bilateral 
hearing loss disability, the credible history of acoustic 
trauma in service, and the opinion of his private 
audiologist, the Board finds that the veteran's current 
bilateral sensorineural hearing loss originated in service.  
Bilateral hearing loss was incurred in service, warranting 
service connection.  It is known that tinnitus is of common 
etiology with, or secondary to, sensorineural hearing loss.  
See, e.g., 2 Cecil, Textbook of Medicine, § 464, at 2119-2120 
(18th ed. 1988).  In view of this, the Board finds that 
tinnitus also was incurred in service, warranting service 
connection.

In granting service connection for bilateral hearing loss and 
tinnitus, the Board has applied the benefit-of-the-doubt 
rule.  38 U.S.C.A. § 5107(b).  




ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


	                        
____________________________________________
	CHARLES S. FRERET
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



